DISMISS and Opinion Filed February 27, 2019




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00983-CV

                           IN THE INTEREST OF D.D.B., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-13313

                              MEMORANDUM OPINION
                 Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                 Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated January 15, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and

extension motion would result in dismissal of this appeal. To date, appellant has not filed his brief,

an extension motion, or otherwise corresponded with the court regarding the status of his brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE

180983F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF D.D.B., A CHILD               On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00983-CV                               Trial Court Cause No. DF-14-13313.
                                                  Opinion delivered by Chief Justice Burns,
                                                  Justices Molberg and Nowell participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered February 27, 2019




                                            –2–